DETAILED ACTION
1. This action is in response to the amendment filed 10 September 2020.
2. Claims 1-4, 9-12, 14 and 17 have been amended. Claims 1-20 are pending and have been examined in this application.

Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
4. Applicant’s arguments and amendments have been considered.

35 U.S.C. 101
5. Applicant's arguments filed 10 September 2020 have been fully considered and they are not considered persuasive.

The applicant argues that as in example 37 discussed above, the currently amended independent claims of the present application integrate any alleged abstract idea into a practical application. Specifically, the currently amended independent claims provide a specific improvement over prior systems, resulting in an improved user interface for electronic devices. As discussed in paragraph [0002] of the Specification of the present application, conventional systems typically only provide digital documents based on a specific search request received by a user. This can cause inefficiencies when the conventional systems search for, access, and provide digital documents that are not needed by the user. Further, the claimed invention recites a specific improvement over conventional systems by providing a specific method by which various participants of a digital calendar can share information that is relevant to a digital calendar event.

The examiner respectfully disagrees. This judicial exception is not integrated into a practical application. Since the additional elements are recited at a high- level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Furthermore, the steps for transmitting information related to the calendar is insignificant extra-solution activity as this is transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This is further described in the specifications in paragraph 0098 Which is the only place in the Specification which vaguely describes these systems, and thus these are generic computers being utilized for this process, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the transmitting step that was considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the computing devices, nor the data, processing, analyzing, and transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.


The applicant also argues that claim 9 recites an additional element that causes the claim to integrate any allegedly recited abstract idea into a practical application. Currently amended dependent claim 9 recites an additional element wherein "associating the document with the digital calendar event such that the document is accessible to the other computing devices from the plurality of computing devices of the plurality of participants comprises modifying access credentials of at least one participant associated with the other computing devices to enable the at least one participant to access the document." Similar to in Example 37.

The examiner respectfully disagrees. Claims 9 also contain identified abstract ideas, further limiting them such as “associating the document with the digital calendar event such that the document is accessible to the plurality of participants comprises modifying access credentials of at least one participant associated to enable the at least one participant to access the document” described above. This can be seen as analyzing Information; a mental process and organizing information, a certain method of organizing human activity which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 stated before.
Furthermore, "associating the document with the digital calendar event such that the document is accessible to the other computing devices from the plurality of computing devices of the plurality of participants comprises modifying access credentials of at least one participant associated with the other 

The applicant also argues that dependent claim 6 recites an additional element that causes the claim to integrate any allegedly recited abstract idea into a practical application since dependent claim 6 recites an additional element wherein "associating the document with the digital calendar event comprises adding event metadata to the document indicating an association with the digital calendar event."

The examiner respectfully disagrees. Claims 6 also contain the identified abstract ideas, further limiting them since “associating the document with the digital calendar event comprises adding event metadata to the document indicating an association with the digital calendar event” is considered collecting Information; a mental process and organizing information, a certain method of organizing human activity which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 described above. 
Furthermore, " associating the document with the digital calendar event comprises adding event metadata to the document indicating an association with the digital calendar event” described in claim 6 does not describe the rearranging of icons in example 37 that demonstrates practical application.

35 U.S.C. 102/103
6. Applicant's arguments filed 10 September 2020 have been fully considered and they are not considered persuasive.

The applicant argues that the amended claims are not covered since Fisher fails to disclose all of the limitations of currently amended independent claims 1, 12, and 17 and Fisher fails discuss providing, based on determining a content connection between a document and an event, a recommendation for the document that includes a selectable option to associate the document with the event. Further, Fisher fails to discuss, associating, in response to a selection of the selectable option, the document with the event so that other computing devices can access the document. 

The examiner respectfully disagrees. Fisher describes providing, based on determining a content connection [0184] and an event, a recommendation [0276] for the document [0184] that includes a selectable option[0096] to associate the document [0184] with the event and associating, in response to a selection of the selectable option [0096], the document with the event so that other computing devices [0092] can access the document [0092] in Fisher [0064 describing multiple users looking at information and events, 0069 describing the using of events within calendars to in a digital format, 0092 describes the use of computers by users to access shared information, 0096 describing the options selected by users, 0115 describes the application of a graphical user interface on a computing device, 0184 describing a connection of information for various users such as certain documents, 0276 describing the recommendations used for various information used, 0276 describing the recommendations used for various information used] Fisher may not describe the association of the document with a recommendation but that is taught in Brezina 0125 describing a recommendation for documents such as calendars.

The applicant argues Fisher fails to disclose "wherein associating the document with the digital calendar event [0074] comprises adding event metadata [0197] to the document [0065] indicating an association with the digital calendar event [0069]," as recited by dependent claim 6. 

0065 reciting “within events, predicate items (documents, work product, displays, power point presentation) necessary at an event”, 0152 reciting “the user's calendar and social network events can be assessed”, 0197 describes the use of metadata collected in addition to events])

The combination of Fisher and Muddu fails to teach or suggest every limitation of several dependent claims 4, 9, 10 and 14.  

The examiner respectfully disagrees. Fisher teaches 4/14 in providing the document [0074] to an additional computing device of the plurality of computing devices [0242]; receiving, from the additional computing device, the document [0074] during a meeting associated with the digital calendar event [0069]; and generating a summary [0286] document meeting [0013]. (Fisher: Abstract; [0013 reciting “any information captured during the meeting can be augmented with any or all of the contextual data identified”, 0074 reciting “content data repository can be configured to optimize storage of large data objects (e.g., video files, audio files, documents”, 00242 reciting “located on a single computer or may be distributed among a plurality of computers attached by a communications network”, 0286 reciting “system can be configured to execute a transition to a summary page with information about the attendee, e.g., user interface”]). Furthermore, the concepts of modification and after are covered by Brezina 0067 describing something happening after an action, 0129 describes modifying information.
Fisher teaches claim 9 associating the document with the digital calendar [0065] event such that the document is accessible to the other computing devices from the plurality of computing devices [0092] of the plurality of participants comprises modifying of at least one participant associated [0286] with the other computing devices [0092] to enable the at least one participant to access the document 
Fisher teaches claim 10 extracting [0232], from the document [0065], of the document [0065]; determining a correspondence between [0080] a new [0080] document [0065] of a new [0080] digital calendar event [0152]; and based on determining the correspondence between [0080] and the new [0080] document of the new digital calendar event [0152], suggesting [0299] the in the new [0080] document [0065]. Fisher: [0065 reciting “within events, predicate items (documents, work product, displays, power point presentation) necessary at an event”, 0080 reciting “Any new information, new data, new connections, contexts, relationships, etc. can be stored”, 0152 reciting “the user's calendar and social network events can be assessed” The portions for snippets and insertions are covered by Brezina: 0030 describes having snippet of information, 0116 describes adding and inserting information. 
Therefore the arguments are non-persuasive, and the rejection of the claims and their dependents are maintained under 35 USC 103.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
 nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information. For example, identifying a digital calendar event comprising a plurality of participants, wherein the digital calendar event is accessible to a plurality of participants encompasses what an organizer does to manage participants in a scheduled event. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental 
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than a computing devices and graphical user interface. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps for transmitting information related to the calendar is insignificant extra-solution activity as this is transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification states:
[0098] As mentioned above, the event document management system can associate a digital document with digital calendar event at any time relative to the occurrence of the meeting associated with the digital calendar event. Indeed, as previously illustrated in FIGS. 3A-3C the event document management system can suggest and associate a digital document with a digital calendar event prior to a digital calendar event or during creation of a digital document. In addition, the event document management system can associate a digital document with a calendar event during the occurrence of the meeting associated with the digital calendar event. For example, in one or more embodiments, when a participant of the calendar event opens a new digital document during a meeting, the event document management system provides a suggestion to the participant that the new digital document be associated with the calendar event. Moreover, the event document management system can provide other digital documents that have already been associated with the calendar event. Similarly, as participants add digital content to digital documents (e.g., action items or notes), the event document management 

Which is the only place in the Specification which vaguely describes these systems, and thus these are generic computers being utilized for this process, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the transmitting step that was considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the computing devices, nor the data, processing, analyzing, and transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent claims 12 and 17 also contain the identified abstract ideas above, with the additional elements of a computing device and graphical user interface which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Claims 6 also contain the identified abstract ideas, further limiting them such as wherein associating the document with the digital calendar event comprises adding event metadata to the document indicating an association with the digital calendar event (Collecting Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity) which are all part 
Claims 9 also contain the identified abstract ideas, further limiting them such as wherein associating the document with the digital calendar event such that the document is accessible to the plurality of participants comprises modifying access credentials of at least one participant associated to enable the at least one participant to access the document (Analyzing Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Claims 2-5, 7-8, 10-11, 13-16, and 18-20 also contain the identified abstract ideas, further limiting them such as maintaining a vehicle availability report, which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Therefore, Claims 1-20 are ineligible.

Claim Rejections - 35 USC § 103
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


9. Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 20130036117 to Fisher (hereinafter referred to as “Fisher”) in view of US patent number 2017/0171124 to Brezina (hereinafter referred to as “Brezina”). 

(A) As per claim 1/12/17, Fisher teaches identifying a digital calendar event comprising a plurality of participants, wherein the digital calendar event [0069] is accessible to a plurality of computing devices [0092] of the plurality of participants [0064]; , 0069 describes the using of events within calendars to in a digital format, 0092 describes the use of computers by users to access shared information])
analyzing document characteristics of a plurality of digital documents [0184] to determine a content connection [0078] between a document of the plurality of digital documents [0184] and the digital calendar event [0069], the content connection [0078] based on document content of the document [0184] and calendar content of the digital calendar event [0069]; (Fisher: [0069 describing the using of events within calendars to in a digital format, 0078 describing the connection of content between various users, 0184 describing a connection of information for various users such as certain documents])
and based on the determined content connection [0184] providing, for display within a graphical user interface on [0115] a computing device from the plurality of computing devices [0092] of the plurality of participants [0064], of the plurality of participants, the recommendation [0276] comprising a selectable option [0096] to the digital calendar event [0069]; (Fisher: [0064 describing multiple users looking at information and events, 0069 describing the using of events within calendars to in a digital format, 0092 describes the use of computers by users to access shared information, 0096 describing the 
and in response to receiving via the computing device [0092], associating the document [0184] a user selection of the selectable option [0096] via the computing device, with the digital calendar event [0069] such that the document is accessible [0184] to other computing devices from the plurality of computing devices of the plurality of participants [0092]. (Fisher: [0069 describing the using of events within calendars to in a digital format, 0092 describes the use of computers by users to access shared information, 0096 describing the options selected by users, 0184 describing a connection of information for various users such as certain documents])
Fisher does not explicitly state that this recommendation is pertaining to a document which are taught by Brezina:
…a recommendation for the document [0125]…associate the document with [0125]… (Brezina: [0125 describing a recommendation for documents such as calendars])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the digital calendar recommendations and documents of Fisher with specified recommendation associated with documents of Brezina as they are analogous art along with the current invention which solve problems related to facilitating the management of digital calendars and documents, and the combination would lead to an optimized method of recommending information presented as taught in [0138] of Brezina.


(B) As per claim 2/13, Fisher teaches the method, wherein analyzing the document characteristics of the plurality of digital documents comprises: analyzing document characteristics of the document and calendar event characteristics of the digital calendar event via a machine learning  document characteristics and historical calendar event characteristics, to determine the content connection; (Fisher: Abstract; [0064 reciting “facilitating the pooling of information from different users around the same context or event”, 0069 reciting “events can be identified by an information repository as part of other processes discussed herein (e.g., from appointment calendars”, 0073 reciting “context analysis can enable an information repository and/or a system”, 0074 reciting “content data repository can be configured to optimize storage of large data objects (e.g., video files, audio files, documents”, 0092 reciting “access other applications on the host computer to obtain and/or access information”])
and selecting the document based on the determined content connection. (Fisher: Abstract; [0069 reciting “events can be identified by an information repository as part of other processes discussed herein (e.g., from appointment calendars”, 0074 reciting “content data repository can be configured to optimize storage of large data objects (e.g., video files, audio files, documents”, 0092 reciting “access other applications on the host computer to obtain and/or access information”, 0272 reciting “user events displays can be responsive to selection”])
Fisher does not teach the following features which are taught by Brezina:
…event via a machine learning model trained, using historical document characteristics and historical calendar event… (Brezina: [0051 describes the application of machine learning and training, 0072 describes the use of historical data])
Fisher teaches collecting documents and calendar events for information and Brezina machine learning utilizing historical information. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine collecting documents and calendar events for information of Fisher with machine learning utilizing historical information of Brezina since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing collecting documents and calendar events for information.

Fisher teaches the method, wherein the document content comprises at least one of a document title or document text, and wherein the calendar content comprises at least one of a digital calendar event title or a digital calendar event description, and further comprising: determining the content connection by comparing the document content and the calendar content; (Fisher: Abstract; [0064 reciting “facilitating the pooling of information from different users around the same context or event”, 0069 reciting “events can be identified by an information repository as part of other processes discussed herein (e.g., from appointment calendars”, 0073 reciting “context analysis can enable an information repository and/or a system”, 0074 reciting “content data repository can be configured to optimize storage of large data objects (e.g., video files, audio files, documents”, 0078 reciting “the shared context between the users (in the same meeting), or other explicit or implicit connections within the users' data.”, 0083 reciting “elements that describes a unique object”, 0141 reciting “document was captured via a direct upload, the content then undergoes a classification process…In some embodiments, classification processing includes extracting semantic categories, entities, free text…the document was captured through email integration, then the mail headers”])
Fisher does not teach the following features which are taught by Brezina:
…content connection by comparing the document content… (Brezina: [0147 describing comparisons of information])
Fisher teaches collecting documents and calendar events for information and Brezina comparisons. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine collecting documents and calendar events for information of Fisher with comparisons of Brezina since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing collecting documents and calendar events for information.

Fisher teaches the method, further comprising: providing the document to a computing device of the plurality of computing devices; (Fisher: Abstract; [0074 reciting “content data repository can be configured to optimize storage of large data objects (e.g., video files, audio files, documents”, 00242 reciting “located on a single computer or may be distributed among a plurality of computers attached by a communications network”])
receiving, from the computing device, a modification to the document during a meeting associated with the digital calendar event; (Fisher: Abstract; [0013 reciting “any information captured during the meeting can be augmented with any or all of the contextual data identified”, 0069 reciting “events can be identified by an information repository as part of other processes discussed herein (e.g., from appointment calendars”, 0074 reciting “content data repository can be configured to optimize storage of large data objects (e.g., video files, audio files, documents”, 00242 reciting “located on a single computer or may be distributed among a plurality of computers attached by a communications network”])
and generating a summary of the modified document after the meeting. (Fisher: Abstract; [0013 reciting “any information captured during the meeting can be augmented with any or all of the contextual data identified”, 0074 reciting “content data repository can be configured to optimize storage of large data objects (e.g., video files, audio files, documents”, 0286 reciting “system can be configured to execute a transition to a summary page with information about the attendee, e.g., user interface”])
Fisher does not teach the following features which are taught by Brezina:
…computing device, a modification to the document during a meeting… (Brezina: [0129 describes modifying information])
…summary of the modified document after the meeting. (Brezina: [0067  describing something happening after an action, 0129 describes modifying information])
Fisher teaches collecting documents and calendar events for information and Brezina modifications and things happening after. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine collecting documents and calendar events for information of Fisher with modifications and things happening after 

(B) As per claim 5, Fisher teaches the method, wherein associating the document comprises: extracting, from the document, action item content associated with a participant of the plurality of participants; (Fisher: Abstract; [0013 reciting “any information captured during the meeting can be augmented with any or all of the contextual data identified”, 0074 reciting “content data repository can be configured to optimize storage of large data objects (e.g., video files, audio files, documents”, 0316 reciting “captured data and the resultant data derived through recursive extraction processing”])
determining a lack of completion indication corresponding to an action item associated with the action item content; (Fisher: Abstract; [0181 reciting “to perform various tasks”, 0293 reciting “receiving the reminder at a time and/or place in which they cannot complete the task”])
and providing the action item to a computing device of the participant based on the determined lack of completion indication. (Fisher: Abstract; [0092 reciting “access other applications on the host computer to obtain and/or access information”, 0181 reciting “to perform various tasks”, 0293 reciting “receiving the reminder at a time and/or place in which they cannot complete the task”])

(C) As per claim 6, Fisher teaches the method, wherein associating the document with the digital calendar event comprises adding event metadata to the document indicating an association with the digital calendar event. (Fisher: Abstract; [0023 reciting “the act of extracting additional metadata from the captured content item includes an act of processing the captured content item”, 0065 reciting “within events, predicate items (documents, work product, displays, power point presentation) necessary at an event”, 0074 reciting “content data repository can be configured to optimize storage of 

(D) As per claim 7/15/19, Fisher teaches the method, further comprising: determining an access characteristic of the document based on one or more of: historical sharing information between the plurality of participants; historical access information of the document by one or more participants of the plurality of participants; or participant access credentials of one or more participants of the plurality of participants, wherein the content connection between the document and the digital calendar event is further based on the access characteristic of the document. (Fisher: Abstract; [0017 reciting “capture and analysis from previously persisted and indexed data analyses”, 0065 reciting “within events, predicate items (documents, work product, displays, power point presentation) necessary at an event”, 0070 reciting “information sources that can be accessed and included in any information captured”, 0074 reciting “content data repository can be configured to optimize storage of large data objects (e.g., video files, audio files, documents”, 0152 reciting “the user's calendar and social network events can be assessed”, 0286 reciting “information about historical interactions between the user and the attendee”])

(E) As per claim 8/16/20, Fisher teaches the method, further comprising: determining historical meeting information associated with the digital calendar event, wherein determining the content connection between the document and the digital calendar event is further based on the historical meeting information associated with the digital calendar event. (Fisher: Abstract; [0017 reciting “capture and analysis from previously persisted and indexed data analyses”, 0024 reciting “identified semantic connections between the user event and associated information”, 0065 reciting “within events, predicate items (documents, work product, displays, power point presentation) necessary at an event”, 0070 reciting “information sources that can be accessed and included in any information captured”, 0074 reciting “content data repository can be configured to optimize storage of large data objects (e.g., video 

(D) As per claim 9, Fisher teaches the method, wherein associating the document with the digital calendar event such that the document is accessible to the other computing devices from the plurality of computing devices of the plurality of participants comprises modifying of at least one participant associated with the other computing devices to enable the at least one participant to access the document.  (Fisher: [0065 reciting the digital documents utilized for the calendar events, 0074 reciting optimizing the digital documents, 0092 describes utilizing a computer system, 0152 describes calendar events for the users, 0286 reciting “information about historical interactions between the user and the attendee”])
Fisher does not teach the following features which are taught by Brezina:
…access credentials… (Brezina: [0089 describes the use of log in credentials for access])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the digital calendar and documents of Fisher with access of Brezina as they are analogous art along with the current invention which solve problems related to facilitating the management of digital calendars and documents, and the combination would lead to an optimized method of recommending information presented as taught in [0138] of Brezina.

(E) As per claim 10, Fisher teaches the method, further comprising: extracting, from the document, a snippet comprising a segment of the document; (Fisher: [0065 reciting “within events, predicate items (documents, work product, displays, power point presentation) necessary at an event”, 0131 reciting “the user's metadata, content/context, and event data”, 0232 reciting “the captured content and metadata is further analyzed and extracted”])
determining a correspondence between the snippet and a new document of a new digital calendar event; (Fisher: [0065 reciting “within events, predicate items (documents, work product, displays, power point presentation) necessary at an event”, 0080 reciting “Any new information, new data, new connections, contexts, relationships, etc. can be stored”, 0131 reciting “the user's metadata, content/context, and event data”, 0152 reciting “the user's calendar and social network events can be assessed”])
and based on determining the correspondence between the snippet and the new document of the new digital calendar event, suggesting the snippet for insertion in the new document. (Fisher: [0065 reciting “within events, predicate items (documents, work product, displays, power point presentation) necessary at an event”, 0080 reciting “Any new information, new data, new connections, contexts, relationships, etc. can be stored”, 0131 reciting “the user's metadata, content/context, and event data”, 0152 reciting “the user's calendar and social network events can be assessed”, 0299 reciting “suggestions can be generated”])
Fisher does not teach the following features which are taught by Brezina:
…a snippet comprising a segment… the snippet and a… the snippet and the… the snippet for insertion… (Brezina: [0030 describes having snippet of information, 0116 describes adding and inserting information])
Fisher teaches collecting documents and calendar events for information and Brezina new snippet information being created and inserted. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine collecting documents and calendar events for information of Fisher with new snippet information being created and inserted of Brezina since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing collecting documents and calendar events for information.

Fisher teaches the method, further comprising: in response to determining that the digital calendar event is a first iteration of a recurring event (Fisher: Abstract; [0131 reciting “the user's metadata, content/context, and event data”, 0152 reciting “the user's calendar and social network events can be assessed”, 0189 describes an iterative process of information, 0347 reciting “permit iterative selections of results”])
extracting, from the document, one or more of text or an action item; (Fisher: Abstract; [0087 reciting “analysis on topics, subject lines, captured text, etc.”, 0131 reciting “the user's metadata, content/context, and event data”, 0152 reciting “the user's calendar and social network events can be assessed”, 0347 reciting “permit iterative selections of results”])
and generating a new document for a second iteration of the recurring event by importing the one or more of the text or the action item. (Fisher: Abstract; [0065 reciting “within events, predicate items (documents, work product, displays, power point presentation) necessary at an event”, 0080 reciting “Any new information, new data, new connections, contexts, relationships, etc. can be stored”, 0087 reciting “analysis on topics, subject lines, captured text, etc.”, 0131 reciting “the user's metadata, content/context, and event data”, 0152 reciting “the user's calendar and social network events can be assessed”, 0347 reciting “permit iterative selections of results”])
Fisher does not teach the following features which are taught by Brezina:
…event is a first iteration…; (Brezina: [0117 describing numeric ranking])
…document for a second iteration… (Brezina: [0117 describing numeric ranking])
Fisher teaches collecting documents and calendar events for information and Brezina ranking. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine collecting documents and calendar events for information of Fisher with ranking of Brezina since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing collecting documents and calendar events for information.



Conclusion
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170124487 A1
SYSTEMS, METHODS, AND APPARATUSES FOR IMPLEMENTING MACHINE LEARNING MODEL TRAINING AND DEPLOYMENT WITH A ROLLBACK MECHANISM
Szeto; Kit Pang et al.
US 20170235848 A1
SYSTEM AND METHOD FOR FUZZY CONCEPT MAPPING, VOTING ONTOLOGY CROWD SOURCING, AND TECHNOLOGY PREDICTION
Van Dusen; Dennis et al.
US 20170330109 A1
PREDICTIVE DRIFT DETECTION AND CORRECTION
Maughan; Jason et al.
US 20180239959 A1
ELECTRONIC DATA PARSING AND INTERACTIVE USER INTERFACES FOR DATA PROCESSING
Bui; Alin et al.
US 20180284735 A1
METHODS AND SYSTEMS FOR INDUSTRIAL INTERNET OF THINGS DATA COLLECTION IN A NETWORK SENSITIVE UPSTREAM OIL AND GAS ENVIRONMENT
Cella; Charles Howard et al.
US 9631930 B2
Warning for frequently traveled trips based on traffic
McGavran; Christine B. et al.
US 9015301 B2
Information infrastructure management tools with extractor, secure storage, content analysis and classification and method therefor
Redlich; Ron M. et al.
US 20190324435 A1
SYSTEMS AND METHODS FOR NETWORK-SENSITIVE DATA COLLECTION
Cella; Charles Howard et al.
US 20180337871 A1
APPARATUS AND METHOD FOR RELATIVISTIC EVENT PERCEPTION PREDICTION AND CONTENT CREATION
Matta; Rajiv et al.
US 20160294894 A1
MULTI-USER MEDIA PRESENTATION SYSTEM
Miller; Joshua Alexander

BUSINESS INTELLIGENCE (BI) QUERY AND ANSWERING USING FULL TEXT SEARCH AND KEYWORD SEMANTICS
VERMEULEN; Florent et al.
US 20170067747 A1
AUTOMATIC ALERT SENT TO USER BASED ON HOST LOCATION INFORMATION
Ricci; Christopher P.
US 20170078322 A1
SYSTEMS FOR NETWORK RISK ASSESSMENT INCLUDING PROCESSING OF USER ACCESS RIGHTS ASSOCIATED WITH A NETWORK OF DEVICES
Seiver; Miles et al.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY-MING WANG/               Examiner, Art Unit 3683
2/25/2021       

/JOSEPH M WAESCO/               Primary Examiner, Art Unit 3683